In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petitioner herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or to answer the aforementioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer.
*586The respondent was admitted to the Bar by this court on March 16, 1966. The charges generally stated, are that respondent (1) commingled escrow funds totaling $60,000 with his personal and business funds; (2) violated escrow agreements and converted escrow funds mentioned in charge one; and (3) failed to keep accurate bookkeeping records regarding his escrow accounts as required by the rules of this court.
The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.